Exhibit23.2 Somekh ChaikinTelephone 972 4 861 18 Haneviim StreetFax 972 4 861 4844 PO Box 4484, Haifa 33104Internet www.kpmg.co.il Isarel Consent of Independent Registered Public Accounting Firm The Board of Directors Camtek Ltd. We consent to the use of our report dated June 30, 2008, with respect to the consolidated balance sheets of Camtek Ltd. and Subsidiaries (“the Company”) as of December 31, 2007 and 2006, and the related consolidated statements of operations, comprehensive income (loss), shareholders’ equity and cash flows for each of the two years in the two-year period ended December 31, 2007 incorporated herein by reference. Our report with respect to the consolidated financial statements refers to the adoption by the Company, effective January 1, 2006, of Financial Accounting Standards Board Statement No. 123R “Share-Based Payment”. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) A member firm of KPMG International December
